COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MILTON TORRES,                                  §                No. 08-22-00004-CR

                                Appellant,        §                  Appeal from the

  v.                                              §             13th Judicial District Court

  THE STATE OF TEXAS,                             §             of Navarro County, Texas

                                Appellee.         §                 (TC# D40902-CR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment relating to the convictions under Count III (aggravated sexual assault of an

elderly person by contact) and Count V (injury to an elderly person). We therefore reverse that

part of the judgment of the court below and render judgments of acquittal on those convictions.

       We further order that the judgment of the court below is affirmed on the convictions under

Count I (aggravated sexual assault of an elderly person by penetration) and Count IV (burglary of

a habitation with the commission of a felony), in accordance with the opinion of this Court.

       This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.